DETAILED ACTION
In the Non-Final Rejection mailed 2/8/2022, claims 1-10 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2022 was filed after the mailing date of the Non-Final Office Action on 2/8/2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment to the claims filed 5/9/2022 has been entered: Claims 1-10 are active.
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Burrow only discloses an insert joint that is horizontal where the upper and lower primer inserts meet, while applicant now claims that the insert joint extends vertically between the first and second primer insert joining regions, the examiner respectfully disagrees because Burrow discloses at least “an upper primer insert portion 56 and a lower primer insert portion 58 joined at insert joint 60” (col. 6 lines 11-13) wherein “the portions may be in the vertical axis instead of the horizontal axis as shown in the figures” (col. 6 lines 14-16).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an insert joint extending vertically from the cylindrical second primer insert portion joining region and between the cylindrical first primer insert portion joining region to form the two-piece pressed primer insert” in lines 12-14 is unclear as claimed. How can the insert joint extend vertically from the cylindrical second primer insert portion joining region and still act as an insert joint? The word “from” suggests that the insert joint extends away from, or beyond, the cylindrical second primer insert portion joining region. The limitation is further unclear because applicant has not claimed what component, other than the cylindrical first primer insert portion joining region, the insert joint is between. For examination, it was assumed that applicant intended to claim, for example, “an insert joint extending vertically between the cylindrical second primer insert portion joining region and the cylindrical first primer insert portion joining region”.
Claims 2-10 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrow (US 9551557), herein referenced ‘Burrow’.
Regarding claim 1, Burrow discloses a two-piece primer insert (32) for ammunition comprising: 
a first primer insert portion (56) comprising: a cylindrical insert coupling element (Fig. 8A) having an insert tip (44) at one end opposite a cylindrical first primer insert portion joining region (34), and an insert transition (Fig. 8A) located between the insert tip and the cylindrical first primer insert portion joining region (Fig. 8A);
a second primer insert portion (58) comprising: a inner surface (Fig. 8A) connected to an extraction flange (46) by a cylindrical second primer insert portion joining region (Fig. 8A), a primer recess (38) located within the cylindrical second primer insert portion joining region, a primer flash aperture (40) extending through the inner surface into the primer recess, and a flash aperture groove (col. 3 lines 49-50) around the primer flash aperture in the primer recess; and 
an insert joint (60) extending vertically between the cylindrical second primer insert portion joining region and the cylindrical first primer insert portion joining region (col. 6 lines 11-16).
Regarding claim 2, Burrow discloses wherein the insert joint is also (col. 15 lines 3-4) chemical bonded, chemical welded, soldered, smelted, sintered, adhesive bonded, laser welded, ultrasonic welded, friction spot welded, friction stir welded, or a combination thereof (col. 6 lines 56-60).
Regarding claim 3, Burrow discloses wherein the first primer insert portion, the second primer insert portion, or both are formed independently by metal injection molding, polymer injection molding, stamping, pressing, milling, molding, machining, punching, fine blanking, or smelting (col. 3 lines 38-43).
Regarding claim 4, Burrow discloses wherein the first primer insert portion, the second primer insert portion, or both comprise a polymer, a metal, an alloy, or a ceramic alloy (col. 3 lines 43-46).
Regarding claim 5, Burrow discloses wherein the first and the second primer insert portions comprise the same material or different materials (col. 3 lines 46-49).
Regarding claim 6, Burrow discloses a support structure (28) positioned about the cylindrical insert coupling element (Fig. 1).
Regarding claim 7, Burrow discloses wherein the support structure is positioned about the insert transition (Fig. 1).
Regarding claim 8, Burrow discloses wherein the support structure extends at least partially into the insert joint (Fig. 1).
Regarding claim 9, Burrow discloses wherein the support structure is a mesh, a sheet or a weave (Fig. 1).
Regarding claim 10, Burrow discloses one or more surface protrusions (62 or 66) positioned about the cylindrical insert coupling element (Figs. 8A or 10).
Conclusion
Claims 1-10 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /JOSHUA E FREEMAN/          Primary Examiner, Art Unit 3641                                                                                                                                                                                                                                                                                                                                                                                         
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641